Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 1-5 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over US Pre-grant publication US 2007/0248038 to Yamasaki et al. (hereinafter Yamasaki) in view of U.S.  Pre-Grant Publication US 2016/0007275 to Park et al. (hereinafter Park).
	
  	As to claims 1, Yamasaki discloses a discovering devices in a mesh network, wherein the mesh network comprises a plurality of devices and a router for the plurality of devices, and wherein the method is operated to implement mutual discovery between any two devices in the mesh network, the method comprising:
 	simultaneously broadcasting, by each device of the plurality of devices. request frames, wherein the plurality of devices comprise first devices and a second device. the second device is any device of the plurality of devices and the first devices are the other devices of the plurality of devices (Yamasaki; Fig.76; [0018]; [0054] shows and discloses simultaneously broadcasting request frames by the plurality of devices wherein plurality devices comprises first devices (i.e 17-1, 17-2, 17-3, 17-5 etc) and a second device (i.e 17-4). 
 	receiving-by the second device, request frames sent by the first devices (Yamasaki; Fig.76; [0018]; [0054] shows and discloses 17-4 receives request frame sent by the first devices 17-2 and 17-3).
  	sending, by the second device, a response frame via broadcast (Yamasaki; Fig.76; [0018]; [0054] disclose of broadcasting response frame by the receiving device);  
 	Yamasaki discloses of broadcasting response frame, but fails to disclose of sending a response frame via broadcast for a plurality of times. However, Park discloses  
 	sending, by the second device, a response frame via broadcast for a plurality of times (Park [0167] discloses receiving device AP broadcast probe response in a first time duration and [0171; [0178] discloses the AP broadcast the probe response in the second time duration means the AP (=second device) sending a response frame via broadcast for a plurality of times); and
 	each first device that receives the response frame and the second device discovering each other (Park [0167] discloses receiving device AP broadcast probe response in a first time duration and [0171; [0178] discloses the AP broadcast the probe response in the second time duration means the AP (=second device) sending a response frame via broadcast for a plurality of times. Since the STAs receiving probe response message from the AP that means they are discovering each other).
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to discover other nodes in a particular area

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Yamasaki-Park discloses 
 wherein in the mesh network, a number of the first devices simultaneously sending the request frames is greater than or equal to 20 (Yamasaki; [0018]; [0054] discloses of receiving plurality of request frames simultaneously.  Fig. 44a; 76 shows plurality of devices means the devices could be greater than or equal to 20). 
   
 	As to claims 3, the rejection of claim 1 as listed above is incorporated herein. In addition Yamasaki-Park  discloses wherein when the second device sends the response frame via broadcast, the second device sends the response frame for a total of m times, at an interval of n between each sending (Park; Fig.14: [0167]; [0170]-[0171] discloses the AP sending broadcast information in 2 times (=m times) at first duration 1450 and second duration 1460 and also discloses time duration (=interval of n) between each sending.

As to claims 4, the rejection of claim 3 as listed above is incorporated herein. In addition, Yamasaki-Park  discloses wherein when the second device has received the request frames sent by the the first devices and a previous batch of response frames have been sent, the second device generates a new response frame and sends the new response frame via broadcast for a plurality of times to the first devices (Park; Fig.14: [0167]; [0170]-[0171] discloses the AP sending broadcast information in 2 times (=m times) at first duration 1450 and second duration 1460. Sending broadcast response message at duration 1450 corresponds to previous batch of response farness and sending broadcast response message at duration 1460 corresponds to new response frame.  [0171]; [0180] discloses the response frame which is sent in the second time duration could be broadcasted to the legacy STAs or FILS STAs means new frame could be broadcasted plurality of times)   

As to claims 5, the rejection of claim 3 as listed above is incorporated herein. In addition, Yamasaki-Park  discloses wherein when the second device has received the request frames sent by the first devices and the previous batch of response frames have not been sent, then the second device continues to send the previous batch of response frames until the previous batch of response frames are sent, then the second device generates a new response frame and sends the new response frame via broadcast for a plurality of times to the first devices (Park; Fig.14: [0167]; [0170]-[0171] discloses the AP sending broadcast information in 2 times (=m times) at first duration 1450 and second duration 1460. Sending broadcast response message at duration 1450 corresponds to previous batch of response farness and sending broadcast response message at duration 1460 corresponds to new response frame.  [0171]; [0180] discloses the response frame which is sent in the second time duration could be broadcasted to the legacy STAs or FILS STAs means new frame could be broadcasted plurality of times) 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478